OPINION
ROBERTS, Judge.
This is an appeal from an order in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Alabama.
The only evidence introduced was the executive warrant of the Governor of Texas. It recites that the appellant “ . . . stands charged by indictment and warrant before the proper authorities, with the crime of possession of pistol after conviction of a crime of violence . . . .” The petitioner objected to its introduction on the ground it did not allege a crime under the Texas statutes. The Alabama statutes were not introduced into evidence. Art. 489c, Vernon’s Ann.P.C., provides:
“Section 1. No person who has been convicted of a felony involving an act of *924violence may possess away from the premises upon which he lives a prohibited weapon, or a firearm having a barrel of less than 12 inches in length. ‘Prohibited weapon’ means any weapon specified by Article 483, Penal Code of Texas, 1925, as amended.”
We hold this is sufficient. The executive warrant being regular on its face made a prima facie case for extradition. Ex parte Starks, 464 S.W.2d 837 (Tex.Cr.App.1971).
The judgment remanding appellant to custody is affirmed.
No motion for rehearing will be entertained without leave of this Court first being obtained.